Case: 13-11410      Document: 00512740102         Page: 1    Date Filed: 08/20/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 13-11410
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                       August 20, 2014
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

v.

LOUIS GRIEGO, JR., also known as Big Lou,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                               USDC No. 7:13-CR-3


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Louis Griego, Jr. appeals the 168-month sentence he received for
conspiring to distribute methamphetamine. He contends that the district court
improperly calculated his guidelines range when it concluded that he was not
entitled to an additional one-level reduction for acceptance of responsibility
under U.S.S.G. § 3E1.1(b).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-11410    Document: 00512740102     Page: 2   Date Filed: 08/20/2014


                                 No. 13-11410

      The Government acknowledges that it erred in withholding the
reduction on the ground that Griego did not waive his right to appeal. See
United States v. Villegas Palacios, --- F.3d ----, 2014 WL 2119096, at *1 (5th
Cir. May 21, 2014). But we need not vacate the sentence, or resolve whether
the Government’s other alleged bases for withholding the reduction were
proper, because any error was harmless. See United States v. Richardson, 676
F.3d 491, 511–12 (5th Cir. 2012); United States v. Bonilla, 524 F.3d 647, 656
(5th Cir. 2008).
      After considering the relevant 18 U.S.C. § 3553(a) sentencing factors, the
district court unequivocally stated that it would impose the 168-month
sentence regardless whether the additional one-point reduction should apply.
Indeed, the sentence imposed was within the guidelines range that would have
applied if the one-level reduction had been granted. Accordingly, any error in
calculating Griego’s guidelines range was harmless. See Richardson, 676 F.3d
at 511.
      AFFIRMED.




                                       2